USCA11 Case: 22-11828    Date Filed: 11/04/2022   Page: 1 of 6




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                        No. 22-11828
                  Non-Argument Calendar
                  ____________________

DEON D. JONES,
                                           Plaintiff-Appellant,
versus
UNITED STATES VETERANS ADMINISTRATION, et al.,


                                                  Defendants,


UNITED STATES OF AMERICA,


                                         Defendant-Appellee.


                  ____________________
USCA11 Case: 22-11828             Date Filed: 11/04/2022         Page: 2 of 6




2                          Opinion of the Court                      22-11828

            Appeal from the United States District Court
               for the Northern District of Georgia
               D.C. Docket No. 1:20-cv-03397-CAP
                     ____________________

Before WILSON, JORDAN and BRANCH, Circuit Judges.
PER CURIAM:
        Deon D. Jones appeals from the district court’s dismissal
with prejudice of his amended complaint alleging tort claims under
the Federal Tort Claims Act. The district court dismissed the com-
plaint, sua sponte, because Mr. Jones failed to cure the deficiencies
in his complaint after being ordered to do so by the court. 1 Mr.
Jones argues that the district court erred in dismissing his claims
and that trial judge erred by not disqualifying himself. Mr. Jones
proceeded in forma pauperis and pro se both below and on appeal.
       The case primarily concerns two of the district court’s or-
ders, the October 19, 2021 and the March 31, 2022 orders. The Oc-
tober 19 order rejected the plaintiff’s Second Amended Complaint
because it utilized improper “shotgun” pleading. 2 The district


1 The district court made an alternative finding that Mr. Jones’s complaint was
“factually frivolous” and dismissed the complaint pursuant to 28 U.S.C.
§ 1915(e)(2)(B). Because we affirm the district court’s dismissal for failure to
follow the court’s order, we decline to address this alternative ground.
2 A “shotgun” pleading is one where it is “virtually impossible” for the court
and opposing parties to identify what facts support each legal theory because
of the way the complaint was written. Anderson v. Dist. Bd. of Trs. of Cent.
USCA11 Case: 22-11828              Date Filed: 11/04/2022          Page: 3 of 6




22-11828                    Opinion of the Court                                 3

court found that the complaint incorporated and realleged every
previous allegation into each successive count in the complaint and
mixed different legal claims together under the same headers. The
district court noted this made it impossible to identify which facts
supported which legal theories. In order to give Mr. Jones a chance
to cure the defective pleading, the district court ordered him to file
a more definite statement and provided specific guidance to not re-
allege every allegation in each count and to separate each legal
claim under different counts. The district court warned that failure
to follow these directions would result in sanctions.
       Despite this warning, instead of filing a more definite state-
ment, Mr. Jones filed his Third Amended Complaint which was still
structured in “shotgun” pleading form. The Third Amended Com-
plaint continued to reallege every prior allegation in each count
and confusingly mixed different legal claims under the same count.
Accordingly, in its March 31 order the district court dismissed Mr.
Jones’s complaint for failure to follow the court’s October 19 order.
Additionally, the district court made an explicit finding that Mr.
Jones’s conduct rose to the “contumacious” level necessary to jus-
tify a dismissal with prejudice and noted that further leave to
amend would be futile.




Fla. Cmty. Coll., 77 F.3d 364, 366 (11th Cir. 1996). Among other things, real-
leging all allegations in each count and failing to provide specific facts for each
count are “perfect example[s] of ‘shotgun’ pleading.” Id. at 365–66.
USCA11 Case: 22-11828         Date Filed: 11/04/2022     Page: 4 of 6




4                       Opinion of the Court                 22-11828

       In addition to his amended complaints, the plaintiff filed five
motions to recuse the trial judge throughout the proceedings be-
low. In his fifth and final motion, Mr. Jones attached several press
articles and provided copies of the recusal statute 28 U.S.C. § 455
and a copy of the Hobbs Act statute. In previous motions Mr. Jones
had complained that the trial judge made adverse rulings against
him in this and other cases. The district court denied the fifth mo-
tion to recuse in its March 31 order.
        We review the district court’s dismissal for failure to follow
court orders for abuse of discretion. Foudy v. Indian River Cnty.
Sheriff’s Off., 845 F.3d 1117, 1122 (11th Cir. 2017). We review a
district court’s denial of a recusal motion for abuse of discretion. In
re Moody, 755 F.3d 891, 898 (11th Cir. 2014).
        Beginning with the order of dismissal, district courts possess
an inherent power to manage their docket and dismiss complaints
for failure to follow court orders. Foudy, 845 F.3d at 1126 (collect-
ing cases). Further, district courts have an inherent authority to
strike so-called “shotgun” pleadings and order a plaintiff to provide
a more definite statement. Weiland v. Palm Beach Cnty. Sheriff’s
Off., 792 F.3d 1313, 1321 n.10 (11th Cir. 2015). We have held that
a plaintiff’s failure to make “meaningful modifications” as required
by the court justifies dismissal. Id. While dismissals with prejudice
are normally disfavored, they are appropriate where the district
court finds that the plaintiff has engaged in both (1) stubborn and
willful contempt, in other words “contumacious conduct” and (2)
that “lesser sanctions would not suffice.” Id. (quoting Betty K
USCA11 Case: 22-11828         Date Filed: 11/04/2022     Page: 5 of 6




22-11828                Opinion of the Court                         5

Agencies, Ltd. v. M/V MONADA, 432 F.3d 1333, 1337 (11th Cir.
2005)).
         Here, the plaintiff’s Third Amended Complaint violated the
court’s October 19 order to provide a more definite statement, and
the district court did not abuse its discretion to dismiss the com-
plaint. The district court’s instructions were clear in its October 19
order: the plaintiff was not to reallege every allegation under each
count and was to list each legal claim under a separate count. Mr.
Jones did neither in his Third Amended Complaint. Under these
circumstances it was not an abuse of discretion to dismiss the com-
plaint. Further, the district court made explicit findings that the
plaintiff’s conduct rose to a level of “contumacious” behavior,
based on (1) his total failure to attempt to comply with the October
19 order; (2) his repeated filings attempting to relitigate issues pre-
viously adjudicated, thus wasting the court’s resources; and (3) his
“increasingly aggressive posture” towards the court, including his
allegations that the U.S. Marshalls were conspiring and threatening
to attack him at the direction of the trial judge. On this record, Mr.
Jones’s behavior evinces repeated contempt and disregard for the
district court and its proceedings, and therefore the district court’s
finding of “contumacious” behavior was not clearly erroneous.
Further, the court found that, because of Mr. Jones’s in forma pau-
peris status, monetary sanctions would be ineffective and the plain-
tiff’s demonstrated failure to follow court orders made the possibil-
ity of further leave to amend futile. Thus, the district court made
USCA11 Case: 22-11828         Date Filed: 11/04/2022     Page: 6 of 6




6                       Opinion of the Court                 22-11828

both findings necessary under Weiland to justify dismissal with
prejudice. 792 F.3d at 1321 n.10. Accordingly, we AFFIRM.
       Turning to Mr. Jones’s appeal from the denial of his motions
to recuse the trial judge, the district court did not abuse its discre-
tion. The standard to question a judge’s impartiality under 28
U.S.C. § 455 is “whether an objective, fully informed lay observer
would entertain significant doubt about the judge's impartiality.”
Thomas v. Tenneco Packaging Co., 293 F.3d 1306, 1329 (11th Cir.
2002). The March 31 order provided a careful and reasoned con-
sideration of Mr. Jones’s pro se motion for recusal. The random
press clippings, unadorned recitations of statutes, and wholly un-
substantiated accusations of conspiracy are not enough to engen-
der “significant doubt about the judge’s impartiality.” To the ex-
tent that plaintiff’s grounds for recusal reference adverse rulings in
this and other cases handed down by the trial judge, we have rou-
tinely held such evidence is insufficient to require a judge’s recusal.
See, e.g., Bolin v. Story, 225 F.3d 1234, 1239 (“[A] judge's rulings in
the same or a related case are not a sufficient basis for recusal.”).
Accordingly, the district court did not abuse its discretion in deny-
ing the motion for recusal and we AFFIRM.
       AFFIRMED.